IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RAYNALDO QUIROGA,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-4021

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 14, 2015.

An appeal from an order of the Circuit Court for Lafayette County.
Darren K. Jackson, Judge.

Raynaldo Quiroga, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, CLARK, and MARSTILLER, JJ., CONCUR.